Case 8:19-mc-00699 Document 1-15 Filed 12/06/19 Page 1 of 2




                Exhibit 10
          Case 8:19-mc-00699 Document~-
                                      1-15 Filed 12/06/19 Page 2 of 2
OCTOBER                                           2011        2011                                                            OCTOBER

2 SuØy                                            WEEK 39
                                                     275-90
                                                              WEEK 40
                                                              276-89
                                                                                                                                Monday      3

                                                                                  Е-                 ј _м r г o,N — sц о t'РІ rг G   иг T




                95P[P.AФБR        OCTOBER                       NOVFЧBER           ОЕСЕlО8ЕП
                Ч    5 12 19 26   L1    3   10 11   24 31       Ч    7 І4 21 28    Ч    5 12 19 І6
                T    6 13 20 27   T     4   І 118   25          TI   8152229       Т    6132027
                W    7 14 21 28   W     5   12 19   26          W2 9162330         W    7142128
                TI В 15 ц 29      T     6   13 20   27          T 3 10 17 24       T 1 8 I5 22 29
                F2   9 Іб 23 30   F     7   Ч 21    28          Я 4 І 1 18 25      F2   9 16 23 30
                8 3 10 17 24      $ 1   8   15 22   29          S 5 121926         9 3 II 17 24 31
                8 4 11 IB 25      9 2   9   ІЬ 2Э   30          S Ь 13 20 27       5 4 11 18 25
